Citation Nr: 1113419	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  06-18 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim for specially adapted housing.

In May 2009 the Board denied the Veteran's claims for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2010 Joint Motion for Remand, the Secretary of Veterans Affairs (VA) and the Veteran, through her representative, moved that the May 2009 Board decision be vacated and remanded.  The Court granted the motion by Order in June 2010.  

The Board notes that the sole basis for the Joint Motion was so that the Board could obtain copies of documents discussed in the May 2009 decision.  The parties indicated that, in the May 2009 decision, the Board had considered and discussed several medical records which the parties were unable to locate in the claims file.  See Joint Motion, at p. 2.  Efforts to obtain "copies" of such records are unnecessary as, on its review, the Board finds each of the documents located in the claims file.  Specifically, VA treatment notes dated in February 2006 are located in volume five.  An April 2006 treatment record and a July 2006 prescription from C.Y., D.P.M. are located in volume four.  An April 2006 flow sheet from New Hanover Regional Medical Center - Outpatient Rehabilitative Services, a May 2006 bone densitometry report from New Hanover Regional Medical Center, a May 2006 treatment record from Carolina Sports Medicine, evaluation forms dated in June 2006 from Hanger Prosthetics, a June 2006 MRI report from Delaney at Ashton, a June 2006 evaluation from Coastal Rehabilitation Medicine Associates, and a July 2006 statement from the Veteran are also located in volume four.  The September 2006 VA eye clinic examination report is located in volume five.  

The Board notes that additional private treatment records regarding February 2009 surgery for osteoarthritis of the left first metatarsocuneiform joint were associated with the claims file subsequent to the January 2008 supplemental statement of the case (SSOC).  While these records were considered in an April 2010 rating decision, which denied entitlement to special home adaptation and specially adapted housing, the Veteran has not been furnished an SSOC which considers this evidence.  See 38 C.F.R. § 19.31 (2010).  However, as will be discussed below, the claim on appeal is being denied as, although the Veteran has loss of use of the left lower extremity, she does not have the loss or loss of use of one lower extremity together with another condition, as required to establish entitlement to the benefit sought on appeal.  See 38 C.F.R. § 3.809 (2010).  As the evidence regarding the Veteran's February 2009 treatment relates to loss of use of the left lower extremity, which has been established by medical evidence of record at the time of the January 2008 SSOC, the evidence subsequently associated with the claims file is cumulative and redundant.  Thus, while the Veteran has not waived RO consideration of the evidence received since the most recent SSOC, a remand for such consideration is unnecessary.  See 38 C.F.R. § 20.1304 (2010).  

The Board has further considered that, in a February 2011 90-Day Letter Response Form, the Veteran checked the box indicating that she did not have anything else to submit, and asked that the Board proceed with the readjudication of her appeal as well as the box indicating that she was submitting enclosed argument and/or evidence, and asked that her case be remanded back to the agency of original jurisdiction (AOJ) for consideration of this evidence.  Despite these conflicting statements, no actual argument or evidence accompanied the form received in February 2011.  Accordingly, the Board will proceed with a decision on the claim.  

Further, the Board highlights that the claims file includes a July 2010 fee-basis examination, performed by Dr. B.G.  While this examination report lists the Veteran as the individual examined, review of the report itself appears to reflect that it, in actuality, is the report of examination in regard to another individual.  In this regard, the examiner stated that he was examining a male with five years of service, from August 1950 to March 1985.  The Veteran in this case is a female, with service from August 1980 to March 1988.  Moreover, the examiner continually referred to "he" throughout the examination report, and indicated that examination of the male genitalia was not medically necessary as there was no symptomatology.  The RO should investigate this examination report, clarify the individual to whom the report findings refer, and take any appropriate action.  
As a final preliminary matter, the Board notes that, in December 2010, the Veteran filed a claim for an increased rating for service-connected bilateral hearing loss.  The issue of entitlement to an increased rating for bilateral hearing loss has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Veteran's service-connected disabilities do not cause (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

3.  The Veteran is not entitled to compensation for a permanent and total disability due to blindness in both eyes with 5/200 visual acuity or less, or anatomical loss or loss of use of both hands.


CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing or a special home adaptation grant are not met.  38 U.S.C.A. §§ 2101, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.809, 3.809a (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing or a special home adaptation grant was received in June 2004.  She was notified of the provisions of the VCAA by the RO in correspondence dated in July 2004, August 2004, and September 2004.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing her claim, identified the Veteran's duties in obtaining information and evidence to substantiate her claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in January 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  

During the pendency of this appeal, the Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in March 2006.

The Veteran has been made aware of the information and evidence necessary to substantiate her claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist her in obtaining evidence necessary to substantiate her claim during the course of this appeal.  Available service treatment records and all relevant VA and private treatment records pertaining to her claim have been obtained and associated with her claims file.  The Veteran has also been provided with VA fee-based medical examinations to assess her service-connected disabilities.  

Furthermore, the Veteran has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate her claim, and she has been notified of VA's efforts to assist her.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating her claim.

Laws and Regulations

A certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C. 2101(a) may be extended to a veteran if the following requirements are met:  (a) Service.  Active military, naval or air service after April 20, 1898, is required.  Benefits are not restricted to veterans with wartime service.  (b) Disability.  The disability must have been incurred or aggravated as the result of service as indicated in paragraph (a) of this section and the veteran must be entitled to compensation for permanent and total disability due to:  (1) The loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  (4) The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  (c) Duplication of benefits.  The assistance referred to in this section will not be available to any veteran more than once.  (d) "Preclude locomotion."  This term means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  See 38 C.F.R. § 3.809 (2010).

Financial assistance in acquiring special home adaptations is available to a veteran who does not qualify for specially adapted housing under the criteria cited above, but is entitled to compensation for permanent and total disability which 1) is due to blindness in both eyes with 5/200 or less visual acuity or 2) includes the anatomical loss or loss of use of both hands.  See 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitute loss of use of a foot or hand are extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more.  Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve. 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, complete paralysis also encompasses foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.  See 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2010).

The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  See 38 C.F.R. § 3.102 (2010).

Factual Background 

In a June 2004 VA Form 26-4555 (Veteran's Application in Acquiring Specially Adapted Housing or Special Home Adaptation Grant), the Veteran indicated that she has problems going up and down stairs.  She further detailed that her elderly parents lived with her and needed a bathroom for handicap access and ramps.  In an additional June 2004 VA Form 26-4555, the Veteran reported that she has severe arthritis and back problems.  She indicated that she needed to redo her bathroom to help support her as well as shorten and add railings to the steps in her home.

Evidence of record indicates that service connection is established for:  bipolar disorder with psychotic features and polysubstance abuse in remission (70 percent); polycystic ovarian disease with amenorrhea, post-operative hysterectomy with bilateral salpingo-oophorectomy (50 percent); chronic lumbar back strain with degenerative disc disease and degenerative arthritis (40 percent); post-operative metatarsal cuneiform joint of the left foot with degenerative joint disease and Achilles calcific tendonitis (40 percent); scar of right dorsal foot (10 percent); scar of left dorsal foot (10 percent); post-operative metatarsal cuneiform joint of the right foot with degenerative joint disease and Achilles calcific tendonitis (0 percent); and bilateral sensorineural hearing loss (0 percent).  The Veteran's combined service-connected disability rating is 100 percent.  The Veteran was awarded entitlement to a total disability rating due to individual unemployability (TDIU) from July 16, 1993 to December 9, 2005.  She was awarded special monthly compensation (SMC) under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of a creative organ, effective March 22, 1988, and for loss of use of one foot, effective December 9, 2005.  She was also awarded SMC under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) for the time periods from August 29, 1996 to November 1, 1996, from December 9, 2005 to May 1, 2006, and from February 24, 2009 to June 1, 2009.  Additional benefits awarded include entitlement to automobile and adaptive equipment as well as basic eligibility under 38 U.S.C. Chapter 35, effective January 25, 1994.

In a July 2004 statement, the Veteran complained that her service-connected back disability affects her right hip and leg and makes it difficult for her to bend over.  She indicated that she walks with a cane, avoids bending over her bed or in the tub, and has lower abdominal pain.  It was further noted that she cares for her elderly and dependent father, who needs ramps, rails, and a modified bathroom.  

Private treatment notes from A.S., O.D. dated in May 2004 show treatment for photopsia, conjunctal cyst, dry eye, and suspected glaucoma.  Her visual acuity was listed as 20/20 in the right eye (OD) and 20/25 in the left eye (OS).  An additional June 2004 record details treatment for photopsia, conjunctivitis, asthenopia, and dry eye syndrome.  On physical examination, her visual acuity was listed as 20/25 OD and 20/25 OS in June 2004.

An August 2004 private treatment note reflects that the Veteran was prescribed a back brace for chronic low back pain.  

Evidence of record indicates that the Veteran was incarcerated from September 2004 to October 2005.  The Veteran's full compensation was restored in November 2005.

Private treatment notes dated from October 2005 to July 2006 from Trinity Wellness Center reflect treatment for recurrent major depression, and cocaine and alcohol dependence, in remission.  In November 2005, the Veteran indicated that she has been disabled since 1996 for depression, feet, and back trouble.

An October 2005 treatment note from C.Y., D.P.M. showed complaints of foot pain with walking.  Orthopedic evaluation revealed discomfort with palpation in the area of the met cuneiform joint and small palpable ostophytic proliferations.  

An October 2005 lumbar spine X-ray report from New Hanover Regional Medical Center listed a conclusion of thoracolumbar spondylosis.

A November 2005 treatment note from Crystal Vision assessed allergies and noted visual acuity of 20/30 and 20/200.  

A November 2005 treatment note from Wilmington Orthopaedic Group listed an impression of degenerative spondylolisthesis at L4/5 and low back pain.  The Veteran described her pain as constant and increased with activity.  She indicated that she could walk for about 15 minutes, stand for 30 minutes, and sit for one hour.  Physical examination findings were noted as normal lower extremity motor exam and diffuse tenderness in low back in paralumbar region. 

A December 2005 operative report from New Hanover Regional Medical Center listed postoperative diagnoses of bilateral metatarsal cuneiform exostosis and likely neuroma of the saphenous nerve. Additional treatment notes dated from December 2005 to April 2006 from C.Y., D.P.M. reflected complaints of numbness and sensory loss of the left foot.  

A February 2006 lumbar myelogram report from New Hanover Regional Medical Center listed an impression of moderate degenerative disc disease at T11-12, T12-L1, and L1-L2 as well as mild anterolisthesis of L4 on L5 with no significant stenosis or nerve root impingement.  A February 2006 postmyelogram/postcontrast CT report of the lumbar spine revealed moderate degenerative disc disease at T12-L1 and L1-L2, disc bulges at T12-L1, L1-L2, and L2-L3 causing mild central canal stenosis, and Grade I anterolisthesis of L4 on L5 secondary to severe bilateral facet joint degenerative joint disease. 

VA treatment notes dated in February 2006, April 2006, and May 2006 detail that the Veteran received a lumbar corset brace, a cane and a left ankle fixation orthotic, and was evaluated for use of a manual wheelchair. 

A March 2006 treatment note from Wilmington Orthopaedic Group listed an impression of nonmobile spondylolisthesis at L4/5 and severe facet disease with no evidence of spinal stenosis. 

In an April 2006 VA Form 26-4555, the Veteran reported that she has severe degenerative joint disease and severe chronic back strain.  She indicated that she walked with a cane, has been given a foot and leg brace, and had lost use of her left foot for walking ability. 

In an April 2006 treatment record from C.Y., D.P.M., the Veteran complained of not being able to walk well with her left foot and leg, to include difficulty going up stairs and tripping at times.  The physician discussed the Veteran's fairly severe lumbosacral history and noted physical examination findings of paresthesias to the left leg, loss of extensor and pronator strength to the left leg, and hyperesthesia due to resection of the neuroma.  In a July 2006 prescription, the physician noted that the Veteran had drop foot of the left ankle and was not able to lift up her foot. 

An April 2006 flow sheet from New Hanover Regional Medical Center - Outpatient Rehabilitative Services detailed that the Veteran was given a TENS unit.  A May 2006 bone densitometry report from New Hanover Regional Medical Center listed an impression of normal lumbar spine and normal total hip region. 

Additional VA treatment notes dated in May and August 2006 detail that the Veteran ambulated with a cane as well as foot brace and was treated for low back pain, left foot tendonitis, left foot drop, lumbar spondylosis with stenosis, and sensorineural hearing loss. 

A May 2006 treatment record from Carolina Sports Medicine listed an impression of lumbar pain and possible stenosis.  The Veteran complained of pain in her buttock running down the posterior aspect of her right leg. 

Evaluation forms dated in June 2006 from Hanger Prosthetics indicated that the Veteran was prescribed a lower limb orthosis for varus valgus correction and listed a diagnosis of left drop foot with loss of balance of lumbosacral etiology.  Environmental barriers were listed to be level surfaces and the Veteran was not noted to be using any current assistive devices.  Functional goals of the devices were selected to be joint stabilization, increase range of motion, prevent or correct deformity, and increase activities of daily living.  The Veteran was noted to have only trace left side strength/range of motion in the ankle. 

A June 2006 MRI report from Delaney at Ashton revealed the following findings: 1) thoracolumbar degenerative changes with endplate modic changes at T12-L1 and L1-L2; 2) mild central canal stenosis at T12-L1 from disc osteophyte; 3) minimal 3 millimeter of anterolisthesis of L4 on L5, severe arthrosis and ligamentum flavum hypertrophy at L4-5 with mild central canal stenosis, and mild right-sided neural foraminal stenosis; and 4) moderate to severe facet arthrosis at L4-5 without significant central canal stenosis or neural foraminal stenosis. 

Evaluation reports dated in June and July 2006 from Coastal Rehabilitation Medical Associates list assessments of lumbago.  The Veteran indicated that her low back pain restricted her from walking, housework, reaching upwards, climbing stairs, turning her head, and carrying groceries/packages.  In a June 2006 evaluation report, the Veteran's gait was noted to be slightly antalgic on the left with ambulation on the outside of her left foot.  Additional physical examination findings were listed as motor function in the lower extremities of 5/5 and symmetric.  Sensation of the lower extremities was noted to be 2/2 and symmetric except for decreased sensation on the anterior aspect of her left foot and great toe secondary to a surgical procedure.

In a July 2006 statement, the Veteran reported that she could no longer walk and used a leg brace and cane.  She also indicated that she had vision problems and used a wheelchair due to loss of mobility with her left foot.

Treatment notes dated in August 2006 from Wilmington Ear Nose & Throat Associates detail that the Veteran developed septal perforation and significant hearing loss secondary to military noise exposure. 

An August 2006 VA audiology consult indicated that a comprehensive audiometric examination revealed severe to profound sensorineural hearing loss in the right ear and a mild to moderate/severe loss in the left ear with some loss of auditory discrimination.  Evidence of record reflects that the Veteran was prescribed VA hearing aids in September 2006.

A September 2006 VA eye clinic examination report listed an assessment of ametropia with no evidence of ocular pathology and plans for a spectacle prescription.  On physical examination, the Veteran's uncorrected visual acuity was listed as 20/30+ OD and 20/40+ OS.

In an October 2006 VA fee-based examination report, the Veteran complained of foot pain elicited by physical activity, left foot numbness, and lower back pain that radiates down the back of her legs.  The Veteran indicated that she has pain and swelling while standing or walking.  Her low back pain was noted not to cause incapacitation but functional impairment while bending, reaching, and sitting up for a long period of time.  Examination of the feet revealed no signs of abnormal weight bearing.  The Veteran's gait was abnormal with limping, requiring a left ankle and foot drop prosthesis for ambulation, and noted limitations with standing and walking.  Neurological examination findings in the lower extremities were noted as abnormal motor function in left foot and decreased sensation in the left medial foot.  The examiner diagnosed polycystic ovarian disease with amenorrhea, post hysterectomy with bilateral salpingo-oopherectomy, postoperative metatarsal cuneiform joint of both feet with degenerative joint disease and surgical scars, Achilles calcific tendonitis, and chronic lumbar strain with degenerative disc disease and arthritis. 

In an October 2006 VA fee-based audiology examination report, the examiner diagnosed mild sensorineural hearing loss bilaterally. 

In February 2009, the Veteran underwent left first metatarsal cuneiform arthrodesis with graft from calcaneus for osteoarthritis of the left first metatarsocuneiform joint.  The surgeon, C.Y., D.P.M. indicated that, due to osteoarthritis of the left midfoot, the Veteran's post-operative restrictions precluded her from walking without the assistance of another person.  He noted that the Veteran would be in a cast for 10 weeks and would need to use a walker or crutches for 10 to 12 weeks.  

Analysis

Objective medical findings document that the Veteran requires a cane and ankle fixation orthotic brace for ambulation and suffers from antalgic gait and left foot drop related to her service-connected disabilities.  While the Board has determined the Veteran has loss of use of her left lower extremity, objective evidence of record does not demonstrate that she has (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  There is also no evidence in this case to demonstrate vision of 5/200 or less in both eyes or to show significant functional impairment attributable to her hands. 

Accordingly, the criteria for a certificate of eligibility for assistance in acquiring specially adapted housing or for financial assistance in acquiring special home adaptations under 38 C.F.R. §§ 3.809 or 3.809a have not been met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


